


Exhibit 10.8.1

 

THIRD AMENDMENT

 

WAMU SAVINGS PLAN

(As Amended and Restated as of January 1, 2006)

 

The WaMu Savings Plan is hereby amended effective January 1, 2007 by replacing
Section 8.2 in its entirety with the following:

 

8.2           Forfeiture of Contingent Interests

 


(A)           TIMING OF FORFEITURES


 

Matching Contributions and Profit Sharing Contributions allocated to a
Participant’s Account, including any earnings or losses thereon, that are not
vested shall be forfeited on the earlier of the following dates:

 

(I)            THE LAST DAY OF THE FIFTH CONSECUTIVE ONE YEAR BREAK IN YEARS OF
VESTING SERVICE, OR

 

(II)           AS SOON AS PRACTICABLE AFTER THE DATE ON WHICH THE PARTICIPANT
RECEIVES A DISTRIBUTION OF THE VALUE OF HIS VESTED ACCOUNT BALANCE, (INCLUDING A
DEEMED CASHOUT OF $0).

 

(b)           Allocation of Forfeitures

 

Amounts forfeited pursuant to this Section shall be used first to pay Plan
expenses in accordance with Section 11.6, then to reduce the Company’s Matching
Contributions and Profit Sharing Contributions for the current or succeeding
Plan Years, and lastly to restore Accounts subject to the terms of the Plan as
provided below or as required by law.

 


(C)           RESTORATION OF NON-VESTED ACCOUNTS


 

If a Participant incurs a forfeiture by reason of Section 1.1(a)(ii) and returns
to Service prior to incurring five consecutive Breaks in Service, the amount of
the forfeiture shall be restored (unadjusted for any gains or losses) as part of
such Participant’s Account if the Participant repays to the Plan the full amount
of the distribution prior to the earlier of

 

(III)          THE PLAN’S TERMINATION, OR

 

(IV)          THE LAPSE OF FIVE YEARS FOLLOWING THE PARTICIPANT’S REEMPLOYMENT
BY THE EMPLOYER OR A RELATED EMPLOYER (PROVIDED THAT THE PARTICIPANT MUST BE AN
EMPLOYEE AT THE TIME OF REPAYMENT).  IF THE PARTICIPANT RECEIVED A DEEMED
CASHOUT OF $0, HE SHALL BE DEEMED TO HAVE REPAID THE DISTRIBUTION UPON
REEMPLOYMENT.

 

--------------------------------------------------------------------------------


 

As of the Valuation Date immediately following such repayment, and prior to any
allocation of Trust earnings, forfeitures, or Employer Contributions specified
in Article V, the amount of a Participant’s previous forfeiture (the
“Restoration Amount”) shall be allocated to his Account.

 

The Restoration Amount shall be credited first against forfeitures arising for
the Plan Year, and if such forfeitures are not sufficient to satisfy the
Restoration Amount in full, the remainder of such amount shall be satisfied out
of Employer Contributions for the Plan Year.  The Restoration Amount shall not
be deemed an Annual Addition.  In addition, the Employer may make an Employer
Contribution for the purpose of restoring a forfeiture even though the Employer
has no profits.

 

Any rehired Employee who is eligible to make a repayment, shall be notified of
his right to make such repayment before the expiration of the periods of the
occurrence of the events specified above, and such notice shall also include an
explanation of the consequences of not making such repayment.

 

IN WITNESS WHEREOF, the Company has caused this Third Amendment to be adopted
and executed this                               day of
                             , 2007.

 

 

 

 

 

WASHINGTON MUTUAL, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Daryl D. David

 

 

 

 

 

Chief Human Resources Officer

 

--------------------------------------------------------------------------------
